DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 4-7, 11-13, 18-21, 25-27 are canceled.
Claims 33 and 34 are new.
Claims 1-3, 8-10, 14-17, 22-24, 28-34 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 04/20/2022 (Response After Final Action).  
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/04/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 02/04/2021 as modified by the amendment filed 04/20/2022. 
Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,937,054 has been reviewed and has been placed in the file.
Double Patenting - Withdrawn
The DP rejection is withdrawn per the TD noted above.

Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1-3, 8-10, 14-17, 22-24, 28-34 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently Amended) An apparatus comprising: a weighting engine implemented by at least one processor, the weighting engine to: calculate, in a first processing cycle, a first set of weights for a first set of covariates corresponding to a first treatment dataset using maximum entropy, the first treatment dataset accessed from a data store; calculate, in the first processing cycle, a second set of weights for a second set of covariates corresponding to a second treatment dataset using maximum entropy, the second treatment dataset accessed from the data store; and calculate, in the first processing cycle, a third set of weights for a third set of covariates corresponding to a control dataset using maximum entropy, the control dataset accessed from the data store, the weighting engine to increase an operational efficiency of the apparatus by calculating the first set of weights, the second set of weights, and the third set of weights independently in the first processing cycle; a weighting response engine implemented by the at least one processor, the weighting response engine to: apply maximum entropy to a constraint matrix to calculate, without multivariate reweighting, a first weighted response for the first treatment dataset, a second weighted response for the second treatment dataset, and a third weighted response for the control dataset; and determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response; and a report generator implemented by the at least one processor, the report generator to: transmit a report to an audience measurement entity; and cause a device to display the report, the report including the causal effect.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Sheppard et al. 2017/0061470, Anderson et al. US 8364516, Remy et al. 2019/0236287) teach some of the claimed features, however, these references do not teach and the prior-art does not teach at least the following:
a weighting engine implemented by at least one processor, the weighting engine to: calculate, in a first processing cycle, a first set of weights for a first set of covariates corresponding to a first treatment dataset using maximum entropy, the first treatment dataset accessed from a data store; calculate, in the first processing cycle, a second set of weights for a second set of covariates corresponding to a second treatment dataset using maximum entropy, the second treatment dataset accessed from the data store; and calculate, in the first processing cycle, a third set of weights for a third set of covariates corresponding to a control dataset using maximum entropy, the control dataset accessed from the data store, the weighting engine to increase an operational efficiency of the apparatus by calculating the first set of weights, the second set of weights, and the third set of weights independently in the first processing cycle; a weighting response engine implemented by the at least one processor, the weighting response engine to: apply maximum entropy to a constraint matrix to calculate, without multivariate reweighting, a first weighted response for the first treatment dataset, a second weighted response for the second treatment dataset, and a third weighted response for the control dataset; and determine a causal effect between the first treatment dataset and the second treatment dataset based on a difference between the first weighted response and the second weighted response; and a report generator implemented by the at least one processor, the report generator to: transmit a report to an audience measurement entity; and cause a device to display the report, the report including the causal effect.



Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 04/20/2022, pgs. 11-13), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 

Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.
Examiner’s Response: Claim Rejections – 35 USC §112
Per Applicants’ arguments and amendments the rejections are withdrawn.
Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.
Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheppard et al. 2017/0061470 [0035 – maximum entropy]
Anderson et al. US 8364516 [causal effects]
Remy et al. 2019/0236287 [0032 – covariate treatments]


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682